Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, filed on 3/10/2022, overcome the following:
The objections to claims 2-3 and 16.
The 35 U.S.C. 112(b) rejection of claims 15-17 and 19-20.
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1-3 and 8-12 as being anticipated by US 2016/0310811 (Bledsoe et al.).
The 35 U.S.C. 103 rejection of claims 5, 15-17, and 19-20 as being unpatentable over Bledsoe et al.
The 35 U.S.C. 103 rejection of claims 6-7 as being unpatentable over Bledsoe et al. in view of US 2018/0193686 (Adeeko, JR.).

Election/Restrictions
Claims 1-3, 5-12, 14-17, and 19-20 are allowable. The restriction requirement among Species 1-6, as set forth in the Office action mailed on 12/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/17/2021 is withdrawn.  Claims 4, 13, and 18, directed to non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 6-8 in the remarks filed on 3/10/2022, and the amendment to the claims, filed therewith, are considered persuasive in overcoming the prior art rejections. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the closest prior art of record (US 2016/0310811 to Bledsoe et al.) to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/Primary Examiner, Art Unit 3784